Citation Nr: 1016420	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right foot scar.

3.  Entitlement to an evaluation for hearing loss in excess 
of zero percent from March 12, 2004, and in excess of 10 
percent from March 5, 2008. 

4.  Entitlement to an initial evaluation for bilateral 
cholesteatomas, status-post total ossicular replacement 
prosthesis (TORP), right, and mastoidectomy, left, in excess 
of zero percent from December 7, 1994, and in excess of 10 
percent from January 22, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 
1963.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied service connection for a 
left knee disability, service connection for a right foot 
scar, and a compensable evaluation for hearing loss.  A July 
2009 rating decision assigned a 10 percent evaluation for 
hearing loss, effective March 5, 2008.  

The July 2009 rating decision also granted service connection 
for bilateral cholesteatomas, status-post TORP, right, and 
mastoidectomy, left.  The evaluation was zero percent from 
December 7, 1974, and 10 percent from January 22, 2003.  The 
Veteran submitted a Notice of Disagreement (NOD) with this 
evaluation in October 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided adequate VCAA notice by correspondence dated in 
September 2004 and May 2009.

A July 2009 rating decision granted service connection for 
bilateral cholesteatomas, status-post TORP, right, and 
mastoidectomy, left.  This rating decision assigned a zero 
percent evaluation from December 7, 1994, and a 10 percent 
evaluation, from January 22, 2003.  The Veteran submitted an 
NOD with this decision in October 2009, but he has not been 
issued a corresponding statement of the case (SOC).  As the 
Veteran has entered an NOD, and has not otherwise withdrawn 
the issue in writing, the Board is required to remand the 
claim for service connection for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that the Veteran's claim for an 
increased evaluation for hearing loss must be remanded 
because it is inextricably intertwined with the issue of an 
increased initial evaluation for bilateral cholesteatomas.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  The Board notes that the Veteran submitted 
relevant private medical records in October 2009 and 
March 2010 that have not been considered in the adjudication 
of his claims.  As the Veteran has not waived agency of 
original jurisdiction consideration of this evidence, these 
issues must be remanded for additional development.  
38 C.F.R. § 20.1304(c) (2009).  

Turning to the Veteran's left knee claim, a June 2008 VA 
examination report referred to April 2004 magnetic resonance 
imaging (MRI) scan findings of osteonecrosis in support of 
the etiology opinion provided.  It was the examiner's opinion 
that it was unlikely the Veteran's current left knee disorder 
was related to an injury in service in approximately 1961.  
The report of a November 2004 VA examination at the 
Montgomery VA Medical Center (VAMC) noted that the Veteran 
had been seen for chronic knee pain several times in the 
Primary Care Clinic and also by Orthopedics.  Orthopedics had 
ordered an MRI scan of his left knee and possible surgery.  
The record provided MRI results, X-ray results, and 
information about the Veteran's medication regime.  

A careful review of the record before the Board is negative 
for any records of the identified left knee treatment by a VA 
Primary Care Clinic or VA Orthopedics and a copy of the April 
2004 MRI scan is not included.  Although the VA examiner 
reviewed these records, their availability for review by the 
Board is necessary for the proper adjudication of the 
Veteran's claim, and is required by VA regulation.  38 C.F.R. 
§ 19.7 (2009) (decisions of the Board are based on a review 
of the entire record).  In addition, VA treatment records are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As to the Veteran's right foot scar claim, the Board notes 
that he contends the scar was incurred as a result of 
surgical treatment for a plantar fibroma which he developed 
due to his service-connected pes planus.  The Veteran's post-
service VA treatment records reflect that in August 2002 he 
was given a diagnosis of plantar fibroma to the medial band 
of the right foot plantar fascia.  He underwent excision of 
the plantar fibroma of the right foot in December 2002.  A 
September 2003 VA podiatry examination revealed in pertinent 
part a tender scar on the right foot measuring about 1-1/4 
inch on the plantar aspect from the removal of plantar 
fascial fibroma.  The pertinent diagnosis was pes planus 
deformity of the feet and degenerative arthritis of the 
bilateral feet, with calcaneal spurs, status-post excision of 
the plantar fibromatosis consistent with Dupuytren's 
contracture in December 2002.  A November 2004 VA scars 
examination included a diagnosis of tender right heel scar 
from surgery for plantar fibroma on the right foot.  No 
additional opinion as to etiology was provided.

VA regulations provide that service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with an SOC regarding 
the claim for entitlement to an 
increased initial evaluation for 
bilateral cholesteatomas, status-post 
TORP, right, and mastoidectomy, left.  
The SOC should address all aspects of 
the claim and compliance with VA's duty 
to notify and assist.  Provide the 
Veteran the appropriate amount of time 
in which to submit a substantive 
appeal.  If the Veteran perfects his 
appeal of the issue, the appeal should 
be returned to the Board, if otherwise 
in order.

2.  Obtain all pertinent outstanding VA 
medical records concerning treatment of 
the Veteran's left knee, right foot, 
and hearing loss, to include any 
records from the Montgomery VAMC 
Primary Care Clinic and Orthopedics 
Department.  

3.  The Veteran should be scheduled for a 
VA foot disorders examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that his right foot scar was 
caused by or aggravated by his service-
connected pes planus.  All indicated 
tests and studies are to be performed.  
The examination must be conducted 
following the protocol in any applicable 
VA disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


